DETAILED ACTION   Acknowledgement is made of applicant’s preliminary amendment filed 9/9/21.  Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                    Claim Objections
2. 	Claim 17 is objected to because of the following informality: On line 3, “a compressor having compressing member that moved vertically” is grammatically incorrect. It appears that this should read a compressing member that is moved vertically or a compressing member that moves vertically. Appropriate correction is required.
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anand et al. (2002/0170360, hereinafter Anand).
 	Regarding claim 17, Anand discloses a method and apparatus comprising a compressor (See Pg. 8, Para. 0108 and Pg. 9, Paras. 0109 and 0119) having a compressing member that moves vertically to apply a vertical force on a sample 12, a three-point bender (See Fig. 30, See Pg. 11, Para. 0144) having a bending member that moves horizontally to apply a horizontal force on the sample and a translation mechanism 30, 44, 46, 48 that links the vertical movement with the horizontal movement so that equal vertical and horizontal forces are simultaneously applied to the sample (See Pg. 2, Para. 0024, Pg. 6, Para. 0087, Pg. 7, Paras. 0088 and 0089, Pg. 9, Paras. 0109 and 0119 and Pgs. 10 and 11, Paras. 0136 and 0144).
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Sasaki et al. (2014/0020507, hereinafter Sasaki). 
 	Regarding claim 18, Anand discloses a method and apparatus comprising a compressor (See Pg. 8, Para. 0108 and Pg. 9, Paras. 0109 and 0119) having a compressing member that moves vertically to apply a vertical force on a sample 12, a three-point bender (See Fig. 30, See Pg. 11, Para. 0144) having a bending member that moves horizontally to apply a horizontal force on the sample and a translation mechanism 30, 44, 46, 48 that links the vertical movement with the horizontal movement so that equal vertical and horizontal forces are simultaneously applied to the sample (See Pg. 2, Para. 0024, Pg. 6, Para. 0087, Pg. 7, Paras. 0088 and 0089, Pg. 9, Paras. 0109 and 0119 and Pgs. 10 and 11, Paras. 0136 and 0144).  	Anand fails to disclose that the force translation mechanism is a Scott-Russel linkage.   	However, Sasaki discloses an apparatus comprising a device that is applied with a Scott Russell mechanism (See Pg. 4, Para. 0061).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Anand according to the teachings of Sasaki for the purpose of, advantageously providing a Scott Russell linkage since these types of devices allow a tip end part of a main arm member to approach a sub arm member without interfering (See Sasaki, Pg. 1, Para. 0001).9. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Anand in view of Lechner et al. (8,939,995, hereinafter Lechner).
 	Regarding claim 19, Anand fails to disclose that the three-point bender and the force translation mechanism are radiolucent materials compatible with X-ray computed tomography (CT) imaging.  
 	However, Lechner discloses an apparatus comprising a device for attaching to a sample having a radiolucent material (See Col. 7, lines 31 – 40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Anand according to the teachings of Lechner for the purpose of, advantageously providing a fastening device with a radiolucent material since this type of material ensures a high resistance to mechanical stress (See Lechner, Col. 10, lines 47 – 62).10.  	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over, Anand and Lechner, as applied to claim 19 above, and further in view of Silva (“Bone Mechanical Testing by Three-Point Bending” – See IDS filed 12/10/21). 	Regarding claim 20, Anand and Lechner fail to disclose that the testing stage rotates a mouse femur in a micro-CT scanner for imaging.  
 	However, Silva discloses an apparatus comprising a testing stage that rotates a mouse femur in a micro-CT scanner for imaging (See Fig. 2, See Pg. 1, lines 1 – 11). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Anand and Lechner according to the teachings of Silva for the purpose of, advantageously providing an improved testing apparatus since this type of device uses three point bending to perform structural material testing on a sample and estimate material properties (Silva, Pg. 1, lines 1 – 11).                                              Allowable Subject Matter
11. 	Claims 10 – 16 are allowed.
12. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a load cell that senses a force on the compression mechanism, wherein the translation mechanism transfers a force on the bending mechanism to the compression mechanism; a micro-CT scanner imaging the bone sample during the bending and sensing; a computing device that is communicatively coupled to the testing stage and the micro-CT scanner, the computing device comprising a processor that is configured by software instructions to send signals to the testing stage to incrementally bend the bone sample until breakage; and obtain force data, at each bend increment, from the load cell”, as well as, “the bone-fracture information comprises a fracture toughness measurement” (referring to claim 11), “the bone-fracture information comprises a stress or strain measurement” (referring to claim 12), “the bone-fracture information comprises three-dimensional images of fracture propagation” (referring to claim 13), “the bone sample is a femur of a mouse” (referring to claim 14), “the three-point bending mechanism and translation mechanism are polyetner ether ketone (PEEK) plastic” (referring to claim 15), and “the translation mechanism is a Scott-Russell linkage” (referring to claim 16) in combination with the other limitations presented in claim 10.  
 Conclusion
13.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
14. 	Edelman et al. (9,091,617) disclose a mechanical testing system and method.
 	Smith et al. (6,171,812) disclose a combined perfusion and mechanical loading system for explanted bone.
 	Lee et al. (20220287756) disclose an apparatus for removing a surgical polygonal locking screw.
	Shishido et al. (20210215586) disclose a deformation testing apparatus.
 	Woo (20160018306) discloses a method and apparatus for direct-acting wide frequency range dynamic mechanical analysis of materials.
 	Dagostino et al. (WO2022104114) disclose an elongated composite for an implant.
 	Bao et al. (CN101936854) disclose a method for detecting mechanical properties of local heating loading test material under a high temperature oxidation environment and device thereof. 	Fan et al. (CN101706396) disclose a four-point bending load tester of a biological sample for microct.15. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/28/22